Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
the 10th day of July, 2006, by and between VitaCube Systems Holdings, Inc., a
Nevada corporation (the “Employer”), and John D. Pougnet (the “Employee”).

EXPLANATORY STATEMENT

A.            Employer and Employee entered into an Employment Agreement dated
September 12, 2005 (the “Employment Agreement”) whereby the Employer employed
the Employee.

B.            The Employee has agreed to reduce his salary for a period of one
year from the date of this Amendment from $140,000 to $90,000 upon the Employer
granting options to the Employee to purchase 100,000 shares of the Employer’s
common stock at a price per share as of the date of this Amendment.

C.            The Employer and Employee desire to amend and modify the
Employment Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Employment Agreement is hereby amended and modified as
follows:

1.             Section numbered 3.1, “Salary” is hereby amended by the addition
of the following at the end of Section numbered 3.1:

 “Notwithstanding the foregoing, for a period of one year from May 28, 2006
through May 27, 2007, the Employee’s Base Salary shall be $90,000 per year. For
any month in the period June 2006 through May 2007 that the Company’s operating
net cash flow for any month is greater than $17,000 positive, a bonus of $4,167
will be paid for each such month during the first pay period following that
month.”

2.             Section numbered 3.2 “Stock Options” is hereby amended by the
addition of the following at the end of Section numbered 3.2:

“Further, Employee shall receive options (the “Options”) to purchase an
aggregate of 100,000 shares of Employer’s common stock at the fair market value
of per share of common stock which is the closing price per share on the
effective date of this Amendment with such Options to vest over the 52 week
period May 28, 2006 through May 27, 2007 but not to be part of the Employer’s
2003 Stock Incentive Plan. These options contain customary piggyback
registration rights.”

3.             Any and all other terms and conditions of the Employment
Agreement not amended or modified herein shall remain the same and in full force
and effect.

 

Employer:

 

Employee:

 

 

 

VitaCube Systems Holdings, Inc.

 

 

 

 

 

/s/ Earnest Mathis Jr.

 

/s/ John D. Pougnet

Earnest Mathis, Jr., Chief Executive Officer

 

John D. Pougnet

 


--------------------------------------------------------------------------------